Citation Nr: 1303403	
Decision Date: 01/31/13    Archive Date: 02/05/13	

DOCKET NO.  04-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a chronic skin disorder, to include a "rash" and/or tinea corporis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2007, April 2010, and August 2011 the Board remanded for additional development.  The case is now, once more, before the Board for appellate review.

At the time of the April 2010 and August 2011 remands the issue of entitlement to service connection for a chronic heart disorder was referred to the RO.  On further review of the claims file, and following the Board securing access to Virtual VA after the August 2011 remand, the available record now shows that in July 2008, VA denied entitlement to service connection for a chronic heart disorder, specifically, ventricular tachycardia.  Notice of that rating decision was sent in July 2008 to the appellant's then address of record.  38 C.F.R. § 3.1 (2012).  The Veteran did not thereafter perfect an appeal.  38 U.S.C.A. § 7105 (West 2002).  Hence, no further action is in order at this time.  If the Veteran desires to present a new claim for this disorder he is invited to submit new and material evidence in accordance with 38 U.S.C.A. § 5108 (West 2002).


FINDING OF FACT

Atopic dermatitis, as likely as not, had its origin during the Veteran's period of active military service.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, atopic dermatitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in May 2007 and April 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, service medical facility records, and VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran seeks entitlement to service connection for a chronic skin disorder.  In pertinent part, it is contended that the Veteran's current skin problems had their origin during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In the present case, service treatment records disclose that, on multiple occasions during the Veteran's period of active military service, he received treatment for various skin problems, including "rashes," lichen simplex chronicus, lichen planus, xerotic eczema, and tinea corpus.  While there was no evidence of any rash at a May 2003 VA general medical examination the Veteran nonetheless received a diagnosis of "history of tinea corporis."  

During the period from December 2003 to February 2007, the Veteran received treatment at his local service medical facility for various skin problems, including tinea corporis, a skin neoplasm, dermatitis, and atopic eczematous dermatitis.

At a November 2011 VA dermatologic examination the Veteran gave a history of intermittent "breaking out" on his skin since 1985.  According to the examiner, the Veteran was an "atopic," with dry, itchy skin.  Reportedly, every so often, the Veteran would begin to itch in a single area, following which his skin would become "wheepy."  While on physical examination the Veteran's skin was essentially asymptomatic, he nonetheless received a diagnosis of atopic dermatitis.

The Board acknowledges that, in an addendum to the aforementioned VA dermatologic examination dated in July 2012, the examiner indicated that the Veteran's atopic dermatitis had not been "caused" by his military experiences.  Nonetheless, a review of the entire evidence of record indicates that, while the Veteran's skin disorder may not have been caused by his military service, it at least as likely as not had its origin during that period of active service.  That same evidence indicates that the Veteran has experienced the "continuity of symptomatology" requisite to an award of service connection.  Under the circumstances, and with the resolution of reasonable doubt in the Veteran's favor, the Board is of the opinion that an award of service connection for atopic dermatitis is in order.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for atopic dermatitis is granted.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


